  8:18-cv-00210-JFB-CRZ Doc # 60 Filed: 01/06/21 Page 1 of 1 - Page ID # 258




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

SHANE TAYLOR,

                    Plaintiff,                                8:18CV210

       vs.
                                                               ORDER
BARSONY HOLSTERS & BELTS, LLC, an
Oregon Limited Liability Company; and
SMITH AND WESSON, a Delaware
Corporation;

                    Defendants.


      THIS MATTER coming before the Court on the Plaintiff ’s Motion to Dismiss,

Defendant Smith & Wesson (Filing No. 59) dismissing Defendant Smith & Wesson. Just

cause for the Motion being demonstrated, the Court finds that Plaintiff ’s Motion to

Dismiss, Defendant Smith & Wesson should be granted.

      IT IS THEREFORE ORDERED that Smith & Wesson be dismissed from the above

captioned matter. Each party to bear its own costs.



      Dated this 6th day of January, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
